Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This allowance is in response to the amendment filed on: 6/23/2021.
Claim 21 is new. Claims 1,2 and 4-21 are pending. 

Allowable Subject Matter
Claims 1, 2 and 4-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

The searched and cited prior art teaches it is known to implement a scrubber bar region having chapter breaks, a display of a current page, a thumbnail region in correspondence with the scrubber bar and display of chapter title to which thumbnails are displayed. However, the independent claims as amended in the latest amendment (filed on 06/23/2021) recite a combination of all of the features recited immediately above with an additional interactive fourth region that displays a scrollable chapter title, which when scrolled to a next chapter title, will also update the thumbnails displayed in the thumbnail region to pages belonging to the next chapter title. This new collective combination helps distinguish from the searched and cited prior art to help place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILSON W TSUI/Primary Examiner, Art Unit 2178